Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to recite the limitations, “wherein a first terminal of the eighth switch is coupled to the first input terminal, and a second terminal of the eighth switch is coupled to the first output terminal; and … wherein a first terminal of the ninth switch is coupled to the second input terminal, and a second terminal of the ninth switch is coupled to the second output terminal”. Previously to this amendment, Applicant has already recited detailed limitations of a sample and hold circuit with gain amplifier used in an OLED driver by reciting various transistors, capacitors, their connections to each other while belonging to either a gain amplifier or the sample and hold circuit. The prior arts, recited in the previous office action, do not necessarily teach these limitations while teaching all of the limitations previously required in claim 1. Examiner conducted search to find any prior arts that would teach these new limitations alone or in combination. However, Examiner could not find them and, therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691